Citation Nr: 1622382	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for GERD and assigned an initial noncompensable rating, effective May 1, 2009.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating.

During the course of the appeal, in January 2011, the RO increased the disability rating for GERD to 10 percent, effective May 1, 2009.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in December 2013.  At that time, in addition to the issue listed above, the Board also considered the issues of entitlement to an initial compensable rating for left ear hearing loss and entitlement to an initial rating in excess of 20 percent for left foot plantar fasciitis.  The Board dismissed these issues, as having been withdrawn by the Veteran, so those issues are no longer before the Board.  The Board remanded the remaining issue of entitlement to a higher initial rating for GERD for additional development.  The matter now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's GERD results in complaints of esophageal distress, mild substernal pain, difficulty swallowing, pyrosis, regurgitation, and vomiting, sometimes with mild hematemesis; however, such are not productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for GERD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his GERD was granted and an initial rating was assigned in the June 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed GERD and complete appropriate authorization forms in a March 2014 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.
 
The Veteran was afforded VA examinations addressing the nature and severity of his GERD in September 2010 and September 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated previously, in December 2013, the Board remanded the case to obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran's GERD and readjudicate the issue on appeal in a supplemental statement of the case; the AOJ performed these actions in March 2014.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's GERD is evaluated 10 percent disabling effective May 1, 2009, pursuant to 38 C.F.R. § 4.114, DC 7346.  As the Veteran separated from active service on April 30, 2009, this 10 percent rating covers the entire appeal period.

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.

Throughout the pendency of the appeal, VA treatment records are negative for any complaints, diagnoses, or treatment related to GERD.  In fact, the records are negative for vomiting, abdominal pain, melena, hematochezia, hematemesis, constipation, diarrhea, acid reflux, irritable bowel, weight loss, constipation, and bowel incontinence.  The records show that the Veteran's weight increased, from 181 to 187 pounds, and that he well-developed and not in acute distress.  Moreover, abdominal examinations consistently showed active bowel sounds and nontender abdominals.  See VA treatment records (March 8, 2010; March 29, 2010; July 14, 2010; May 24, 2011; September 20, 2013; and February 21, 2014).  Significantly, the records show that the Veteran received private treatment for some conditions; however, GERD was not noted as one such condition and, as discussed above, the Veteran failed to identify the name of his private treatment provider(s) despite the AOJ's March 2014 request to do so.

In May 2010, the Veteran and a third party reported that the Veteran experiences profuse regurgitation, vomiting, difficulty swallowing, burning and bitter taste in his mouth; hoarse and sore throat; weight loss; heartburn; and interference with daily life, to include embarrassment and helplessness due to his symptoms.

During a September 2010 VA examination, the Veteran reported vomiting several times a week after meals; esophageal distress several times a week with mild substernal pain; daily pyrosis; and regurgitation several times a week.  The examiner reported that there is no evidence of hematemesis, melena, esophageal dilation, anemia, significant weight loss, or malnutrition.  The examiner opined that GERD has significant effects on the Veteran's occupational functioning: noting that it caused the Veteran to miss approximately 7 days of work in the past 12 months.  The examiner also opined that GERD has a moderate effect on the Veteran's toileting and a severe effect on the Veteran's ability to perform chores, shop, exercise, sports, travel, and feeding.  The examiner concluded that the Veteran's overall general health was good.

During a September 2013 VA examination, the Veteran reported a continuation of the symptoms noted in the September 2010 VA examination, with the addition of vomiting nearly every night, sometimes with mild hematemesis.  While the Veteran reported missing three days of work due to medical treatment for GERD, the examiner opined that the Veteran's GERD did not impact his occupational functioning.

Applying the rating criteria to the recitation of the Veteran's symptoms above, the Board concludes that the Veteran's symptoms most closely approximate the 10 percent rating currently assigned.

Again, a 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.

Here, though the Veteran has complained of esophageal distress, mild substernal pain, difficulty swallowing, pyrosis, regurgitation, and vomiting, sometimes with mild hematemesis, there is no evidence that his symptoms were productive of considerable impairment of health.  The Board acknowledges that such symptoms impair the Veteran's ability to perform activities of daily living, as noted in the September 2010 VA examination; however, the medical evidence of record consistently shows that the Veteran is in good health.  The September 2010 VA examiner made a specific finding to this effect and VA treatment record consistently show that the Veteran was well-developed and not in acute distress, with no mention of the GERD-related symptoms.  Beyond taking daily over-the-counter medication and reportedly missing 10 days of work for doctor's visits from 2009 to 2016, there is no evidence that the Veteran's GERD symptoms have required excessive absences from work, hospitalization, frequent doctor's visits, or other signs consistent with considerable impairment of health.

Absent more severe and frequently occurring symptoms associated with the Veteran's GERD that would result in considerable impairment of health, the Board finds that the 10 percent rating currently assigned most closely approximates the Veteran's current symptomatology, and that an increased, 30 percent, rating is not warranted at any time during the appeal period.

In rating the Veteran's service-connected GERD, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.

In the instant case, the Veteran's GERD is evaluated under DC 7346.  Therefore, while he may be entitled to separate ratings for manifestations of his GERD that are not contemplated by DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive.

The Board has considered whether a higher or separate rating is warranted for the Veteran's GERD under any other potentially applicable DC.  However, the Board finds that the Veteran's GERD does not result in symptomatology that is not contemplated by DC 7346 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD as well as the impact such has on his overall health.  Notably, the applicable rating criteria specifically contemplates symptoms complained of by the Veteran, such as esophageal distress, dysphagia, pyrosis, regurgitation, vomiting, and substernal pain.  Additionally, the Veteran's 30 percent disability rating for posttraumatic stress disorder specifically contemplates his feelings of helplessness and social anxiety.  See Statements May 2010.  The Board cannot provide additional compensation for these symptoms under the DC for GERD as to do so would result in impermissible pyramiding.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his GERD that are not addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his GERD.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected GERD.  While the September 2010 VA examiner opined that the Veteran's GERD has a significant impact on his occupational functioning, the record reflects that he has been engaged in gainful full-time employment throughout the pendency of the appeal, with only 10 absences due to doctor appointments for GERD throughout the 7 year period of the appeal (from 2009 to 2016).  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, while the evidence supports the initial 10 percent rating assigned for the Veteran's GERD, the preponderance of the evidence is against a claim for a disability rating in excess of that point.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim for an initial rating in excess of 10 percent for GERD must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for GERD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


